Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered February 5, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 4 to 12 years and 2 to 6 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. Defendant’s *430reliance upon trial testimony in attacking the suppression ruling is inappropriate because defendant did not seek to reopen the hearing based upon the testimony adduced at trial (see, People v Gonzalez, 55 NY2d 720, 721-722).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Williams, J. P., Mazzarelli, Lerner, Rubin and Buckley, JJ.